Title: From Jonathan Trumbull, Jr. to William Stephens Smith, 19 March 1783
From: Trumbull, Jonathan, Jr.
To: Smith, William Stephens


                        
                            Dear Sir
                            Head Quarters Newburgh March 19th 1783
                        
                        The Commandr in Chief has recied A Letter from a Mr Richd Corbin of Laneville in Virginia— desiring him to
                            cause Enquiry to be made for his Son Dicky, who left his Father in the Year 1775—and went to
                            England to secure family Claim to an Estate in England & in Jamaica—The Father is informed that his Son is now in
                            N. York, & wishes to get a Certainty of the Fact—His Excellency desires you to takes measures, such as you shall
                            think proper, to gain some knowledge of the Young Gentleman, & if in N. York, to give us what Information you can
                            obtain of him.
                        The inclosed Letter for Sir Guy Carleton was transmitted to the Comr in Chief, by Mr Livingston Secty of
                            foreign Affairs—You will please to forward it to N. York, takg notice, for your future Government, of the Exchange that
                            has been agreed to by Doctr Franklin.
                    